SAMUEL, Judge.
This matter is before us on a plaintiff-appellee motion to dismiss an appeal taken by the defendant from a judgment of the First City Court for the City of New Orleans in the amount of $300, together with interest, attorney’s fees and costs. The motion is based on the contention that the application for appeal was not made timely.
In the trial court this case was consolidated with Gentilly Time Pay Plans, Inc. v. Siragusa, No. 3,966 of our docket handed down this day, La.App., 227 So.2d 768. Both cases involve only the same two litigants and were tried at the same time. Motions to dismiss the appeals were filed by the plaintiff in both cases and all of the facts pertinent to the motions, including the date of judgment, the date of denial of a new trial and the date of the filing of the petition for appeal, are identical.
For the reasons assigned in Gentilly Time Pay Plans, Inc. v. Siragusa, No. 3,966 of our docket handed down this day, La.App., 227 So.2d 768, the appeal taken herein by the defendant, Joseph R. Sira-gusa, is dismissed at his cost.
Motion granted and appeal dismissed.